As I see it, the Circuit Court had full and complete jurisdiction of the cause and the parties thereto, with reference to which this writ of prohibition was prayed. The grounds upon which the "petition" for the writ is based go to the existence or legal sufficiency of the cause of action, not to the jurisdiction of the Court. The very first ground of the respondents' motion to quash the rule nisi is amply sufficient to dispose of this proceeding. That ground is: "The petition, on its face, shows that it is an attempt to use the writ of prohibition as a writ of error." To my mind this ground of the motion to quash is good. If so, it is as I see it, inappropriate to discuss and decide the questions attempted to be raised by the petition, and which have been ruled upon by the Circuit Court adversely to the petitioner which petitioner is the defendant in the trial court. Without questioning the abstract correctness of the foregoing opinion, I concur in the order made solely because, as I see it, the petitioner is not authorized to raise such questions by way of writ of prohibition.
  ELLIS, P.J., concurs. *Page 822